Citation Nr: 1740622	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, also claimed as arthritis, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease  (CAD), including as secondary to the service-connected posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus, type II, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for upper and lower extremity peripheral neuropathy, including as secondary to diabetes mellitus, type II, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This case was most recently before the Board in June 2015, when the above-noted claims were remanded for additional development.  The case has now been returned for further appellate review.

The issues of entitlement to service connection for bilateral hearing loss, a low back/arthritis disability, and CAD are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An April 2008 rating decision denied the claims of entitlement to service connection for bilateral hearing loss, low back/arthritis disability, coronary artery disease, diabetes mellitus, erectile dysfunction and upper and lower extremity peripheral neuropathy; the Veteran did not appeal that denial, and thus, that decision is considered final.

2.  Evidence received subsequent to the April 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for bilateral hearing loss, a low back/arthritis disability, and coronary artery disease.

3.  Evidence received subsequent to the April 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, but which does not relate to unestablished facts necessary to substantiate the claims for entitlement to service connection for diabetes mellitus, erectile dysfunction and upper and lower extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a lower back/arthritis disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for coronary artery disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

6.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for upper and lower extremity peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for the above-noted disabilities in an April 2008 rating decision.  At that time, the RO determined the Veteran's STRs failed to show his current hearing loss was incurred in service.  The RO likewise found the Veteran's current low back/arthritis disability was not incurred in service.  Further, the RO found the Veteran's CAD was not incurred in service, did not manifest within one year of his discharge from service, and was not proximately caused by a service-connected disability.  

With respect to the Veteran's claims for diabetes mellitus, erectile dysfunction, and bilateral upper and lower extremity peripheral neuropathy, the RO determined the evidence failed to show these disabilities were either incurred in service or manifested within one year of his discharge therefrom.  In addition, the RO determined the Veteran's reports of exposure to Agent Orange could not be corroborated.  As such, the RO was also unable to establish service connection for diabetes mellitus on a presumptive basis, or erectile dysfunction and peripheral neuropathy as secondary to diabetes mellitus.  Thereafter, in May 2009, the Veteran initiated a claim to reopen his previously denied claims.  

The evidence of record in April 2008 consisted of the Veteran's statements and service treatment records (STRs), as well as his official military personnel file (OMPF), VA audiological examination, and an article from the Veterans of Foreign Wars Magazine. 

The evidence received after the expiration of the appeal period includes additional statements from the Veteran and his spouse, as well as additional outpatient treatment records from the Saginaw VAMC, and the report of a September 2015 VA audiological examination.  In particular, the Veteran has submitted a VA Form 9 in January 2012 asserting his claim for hearing loss should be reopened based on new evidence contained in VBA Training Letter 10-35, which allows for a concession of his in-service noise exposure based on his military occupation.  In addition, the Veteran has submitted a statement from his spouse attesting to his ongoing back problems since his time in the military in March 2010.  Further, the Veteran submitted a statement in March 2012, wherein he alternatively claimed his CAD may have been caused by his service-connected posttraumatic stress disorder, and included medical articles to support his contention.  These records, when taken in the light most favorable to the Veteran, provide probative evidence tending to support his claims.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claims for service connection for bilateral hearing loss, low back/arthritis disability, and coronary artery disease is warranted.  

However, with respect to the Veteran's claims for service connection for diabetes mellitus, erectile dysfunction and upper and lower extremity peripheral neuropathy, the Board finds the Veteran has not submitted material evidence to reopen his previously denied claim.  Though the Veteran has submitted new evidence since his April 2008 denials, the Board finds this evidence is redundant of the evidence previously submitted.  In particular, though the Veteran has submitted additional lay statements and treatment records, this evidence does not establish his diabetes mellitus, erectile dysfunction or upper and lower extremity peripheral neuropathy were incurred in service or within one year of his discharge therefrom.  In addition, the Veteran has not submitted any additional evidence to substantiate his reports of exposure to Agent Orange during his time in Korea.  Although the Veteran has submitted new evidence, the Board finds this evidence is cumulative or redundant of the evidence previously submitted.  Therefore, this evidence is not considered relevant or material to previously unestablished facts necessary to substantiate these claims, and as such, his claims cannot be reopened at this time.  


ORDER

New and material evidence having been presented, reopening of the claim for service connection for a bilateral hearing loss disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for a low back/arthritis disability is granted.

New and material evidence having been presented, reopening of the claim for service connection for coronary artery disease is granted.

New and material evidence having not been presented, reopening of the claim for service connection for diabetes mellitus, type II is denied.

New and material evidence having not been presented, reopening of the claim for service connection for erectile dysfunction is denied.

New and material evidence having not been presented, reopening of the claim for service connection for upper and lower extremity peripheral neuropathy is denied.




REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining appellate issues are decided.

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has initiated a claim for a bilateral hearing loss disability, which he asserts is consequentially related to acoustic trauma he experienced in service.  He underwent a VA examination in September 2015.  Though the examiner diagnosed the Veteran with a bilateral sensorineural hearing loss, she nonetheless found this condition was not as likely as not caused by or a result of an event in military service.  In support of her conclusion, the examiner indicated the Veteran's entrance and separation examinations revealed no threshold shifts.  However, the examiner wholly failed to discuss the Veteran's conceded acoustic trauma resulting from his military occupation, and as such, the Board finds this medical opinion insufficient.  

In this respect, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2006 Institute of Medicine's (IOM's) previous determination that limited sound exposure in the past is unlikely to result in long term damage.  Based on the VA examiner's medical opinion insufficiencies, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of this matter.  This opinion must address the Veteran's conceded military noise exposure, as well as the above-referenced medical studies.  

Next, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his low back/arthritis or CAD claims.  A review of the Veteran's outpatient treatment notes from the Saginaw VAMC indicates he has been treated for lumbago with degenerative joint disease, as well as CAD with congestive heart failure and cardiomegaly.  The Veteran's STRs do not indicate he experienced any of these issues on entrance into active duty.  His subsequent STRs show he reported injuring his back lifting weights in Korea in May 1967.  In a June 1967 treatment note, the Veteran reported experiencing persistent lumbosacral pain.  In addition, the Veteran has indicated his spouse observed his ongoing back problems since his discharge from active duty.  By way of a March 2012 correspondence, the Veteran asserted his currently diagnosed cardiovascular disability may be consequentially related to his service-connected PTSD, and provided medical articles in support of this assertion.  Based on the foregoing, the Board finds examinations and medical opinions are necessary to address these matters. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, obtain an addendum medical opinion from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although a puretone threshold shift may not have been shown in service or at separation from service, service connection can still be established if the evidence shows the disability was as likely as not consequentially related to incidents during service. 

In this regard, the physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  Also, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed low back/arthritis and cardiovascular disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed cardiovascular disorder, to include coronary artery disease with congestive heart failure and cardiomegaly, at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.

Additionally, the examiner should state whether any diagnosed low back/arthritis disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  The examiner must consider and discuss the Veteran's May 1967 low back injury, as well as the he and his wife's reports of ongoing back manifestations since that time.  

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.






By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


